Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9876952 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Status of Application
This allowance action is in response to after final amendment/remarks and reissue application declaration received 05/21/2022 where this application is a reissue of Patent 9876952 of application 15/375090.  New claims 6-10 are pending; while, original claims 1-5 were previously cancelled.  The purpose of this corrected Allowance is to revise foreign priority claim.  
Response to Arguments
Applicant’s arguments, see page 7 and Reissue Application Declaration by Inventor, filed 5/21/2022, with respect to defective declaration under 35 USC 251 have been fully considered and are persuasive.  The objection of declaration and rejection of claims 6-10 has been withdrawn.   
Applicant’s arguments, see pages 5 and 6, filed 5/21/2022, with respect to lack of written description under 35 USC 112(1st para) have been fully considered and are persuasive.  The rejection of claims 6-10 has been withdrawn with following clarification for the record.  As stated in final action mailed 3/21/2022, although the pending claims do not recite “standard”, “non-standard” or “type” of filter array, the examiner continues to disagree with Applicant interpretation of scope of claimed invention in relation to reliance on these noted terms of “standard”, “non-standard” or “type” of filter array as present in ‘952, as per their remarks pages 5-6 herein, for reasons stated in office action in related reissue 16/384140, mailed March 20, 2020 that discussed those terms in that definitions of these terms as discussed in ‘952 is indeterminable as to whether/what other unknown pixel combination applicant contemplated but failed to describe in their specification are included in their scope and/or whether/what other unknown pixel combination applicant did not contemplate and did not describe (i.e., combination yet to developed/invented) are included in the scope of these bolded terms as used in ‘952.  Likewise, although the pending claims do not recite “non-standard” Bayer filter array (FA or CFA), the examiner continues to disagree with Applicant interpretation of scope of claimed invention in relation to reliance on the noted terms including “non-standard” Bayer filter array as present in ‘952, as per their remarks pages 5-6 herein, for reasons stated in office action in related reissue 16/383618, mailed August 4, 2020 that discussed those terms.  This is not making a rejection or inferring one regarding these noted terms, but instead is noting a disagreement since these noted terms are not determinable in relation to ‘952 for reasons stated in cited office actions in related reissues. This issue with these bolded terms is noted due to applicant remark herein relies on use of these noted terms.  In so far as those noted terms are relied on by Applicant in cited remarks herein, the remarks in noted office actions are incorporated herein as relevant herein regarding the scope of those terms being indeterminable as to whether/what other unknown pixel combination applicant contemplated but failed to describe in their specification are included in their scope and/or whether/what other unknown pixel combination applicant did not contemplate and did not describe (i.e., combination yet to developed/invented) are included in the scope of these noted terms.  The applicant attempt by remark to rely on definitions from publicly cited source does not correct the deficiency in ‘952 regarding defining the terms “standard” and “nonstandard” for reasons noted in cited office actions regarding use of those terms within ‘952 where applicant attempts to act as their own lexicographer in ’952 specification that uses open-ended phrases “may include” and “such as” thereby making the scope of aforementioned terms indeterminable.  To clarify, a public sourced definition does not remove the open-ended use of noted phrases that renders scope of “standard” and “nonstandard” indeterminable.  Even if one were to accept applicant reliance on publicly sourced definition for “standard” (which the examiner does not for reasons stated in noted office actions), this does not cure the scope issue regarding “nonstandard” in ‘952  that appears to be any pixel combination or CFA that differs from a standard CFA so as to thereby render scope of “nonstandard” CFA (or pixel combination) unclear whether/what other unknown pixel combination applicant did not contemplate and did not describe (i.e., combination yet to developed/invented) are included in the scope of these noted terms.  Further, to the crux of this reissue application issue, by extension due to their reliance on the indeterminable scope of “standard”, “nonstandard” and “type”, what other unknown demosaicing process applied to differing CFAs applicant contemplated but failed to describe in their specification are included in their scope and/or whether/what other unknown demosaicing process applied to differing CFAs applicant did not contemplate and did not describe (i.e., combination yet to developed/invented) are included in the scope of these noted terms.  Having noted this difference of opinion with regard to aforementioned scope of terms, the examiner agrees there is a differing demosaicing process applied to differing CFAs in relation to the limitation “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in amended claim 6, and as similarly recited in claims 8 and 10, described in ‘952 patent in relation to Figures 2-9 therein for there to be a different demosaicing process between a first CFA in a sensor overlap area and a different second CFA pattern in a sensor non-overlap area.  However, applicant reliance on “standard” and “nonstandard” including with remark for publicly sourced definition of “standard” confuses scope of the italicized limitation as to whether other unknown demosaicing process applied to differing CFAs applicant contemplated but failed to describe in their specification are included in their scope and/or whether/what other unknown demosaicing process applied to differing CFAs applicant did not contemplate and did not describe (i.e., combination yet to developed/invented) are included in the scope of these noted terms.  

Allowable Subject Matter
Claims 6-10 are allowed.  
The following is an examiner’s statement of reasons for allowance: the method comprising “wherein a CFA pattern of the first CFA in the sensor overlap area differs from a CFA pattern of the first CFA in the sensor non-overlap area, and wherein a demosaicing process applied to the first CFA in the sensor overlap area differs from a demosaicing process of the first CFA in the sensor non-overlap area” as now recited in amended claim 6, and as similarly recited in claims 8 and 10 each in combination with other recited limitations appears to distinguish over applied art in this reissue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Sager/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferee(s):  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992